Citation Nr: 0202885	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  01-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease for 
purposes of accrued benefits.  

2.  Entitlement to service connection for arthritis for 
purposes of accrued benefits.

3.  Entitlement to service connection for asthma for purposes 
of accrued benefits.

4.  Entitlement to service connection for numbness of the 
legs and arms for purposes of accrued benefits.

5.  Entitlement to service connection for pulmonary 
tuberculosis (PTB) for purposes of accrued benefits.

6.  Entitlement to service connection for the cause of the 
veteran's death.  
7.  Whether the appellant has legal entitlement to non-
service connected death pension.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1946 to May 1949.  
He died in December 2000.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


REMAND

The appellant's January 2001 claim for dependency and 
indemnity compensation based on service connection for the 
cause of the veteran's death includes a claim for accrued 
benefits.  See 38 U.S.C.A. § 5101(b)(1) (West 1991) (claim by 
surviving spouse for dependency and indemnity compensation 
shall also be considered claim for accrued benefits).  
Accrued benefits are benefits to which a veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid for a period not to exceed two years prior 
to the last date of entitlement, that may be paid to 
survivors as provided by law.  38 U.S.C.A. § 5121 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.1000 (2001).  In its June 2001 
rating decision, the RO did not adjudicate that claim on the 
merits, but stated only that accrued benefits were not 
payable because the veteran had no pending claim at the time 
of his death.   

Review of the record reveals that the veteran initially 
sought service connection for heart disease, arthritis, 
asthma, numbness of the legs and arms, and pulmonary 
tuberculosis in 1998.  The RO denied his claims in October 
1998 and March 1999 rating decisions, which the veteran 
appealed to the Board.  In December 2000, the Board issued a 
decision in which it remanded the claim for pulmonary 
tuberculosis and denied all other claims.  The Board decision 
was issued on the same date on which the veteran died.  
Therefore, the Board subsequently vacated the December 2000 
Board decision and dismissed the veteran's appeal.  

Due to the changed circumstances effected by the vacated 
decision and dismissed appeal, each of the veteran's service 
connection claims was pending at the time of his death.  The 
RO is therefore required to consider the claims on the 
merits.  Thus, a remand is required.

The Board finds that the issue of service connection for the 
cause of the veteran's death is inextricably intertwined with 
the issues to be adjudicated for purposes of accrued 
benefits.  Specifically, the veteran sought service 
connection for heart disease.  The cause of death listed on 
the death certificate is cardiopulmonary arrest.  Thus, the 
outcome of the claim for accrued benefits as to the heart 
disease may significantly impact the claim for service 
connection for the cause of the veteran's death.  

Similarly, the RO's determination as to each of the accrued 
benefits claims will impact the disposition of the claim for 
non-service connected death pension.  Basic entitlement 
exists if the veteran had qualifying wartime service or the 
veteran at the time of death was receiving or entitled to 
compensation for a service-connected disability based on 
service during a period of war.  38 U.S.C.A. § 1541 (West 
1991); 38 C.F.R. § 3.3(b)(4) (2001).  

Claims that are so related to each other should not be 
subject to piecemeal decision-making or appellate litigation.  
Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); see 
generally Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992).  Accordingly, the Board 
defers any action on the issues of service connection for the 
cause of the veteran's death and entitlement to non-service 
connection death pension pending the RO's adjudication of the 
accrued benefits claims.  

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate on the merits 
the appellant's claims for service 
connection for heart disease, arthritis, 
asthma, numbness of the arms and legs, 
and pulmonary tuberculosis for purposes 
of accrued benefits.  The RO should also 
readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death and for non-service 
connected death pension.  If the 
disposition of any claim remains 
unfavorable to the appellant, the RO 
should furnish the appellant a 
supplemental statement of the case and 
afford the application opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

